DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2020 has been entered.
Response to Amendment
Claims 34, 39-40 have been amended. Claim 38 is canceled. Claims 51-54 are new. Claims 34-37, 39-44, 46-49, and 51-54 are pending. The prior art rejections are revised in view of the amendment.
Claim Objections
Claim 54 objected to because of the following informalities:  the phrase “wherein of the” should have “of” excised.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation "the property of the imprint system" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 40 is interpreted to recite a monitoring device for monitoring a property of the UV light.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 34-37, 39, 41, 43-44, 46-49, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dikjsman (US 2007/0145643) in view of Modderman (US 2006/0132733), Mizuno (US 2014/0218703), and Tel (US 2006/0227307).
	Regarding claim 34, Dikjsman discloses an imprint apparatus ([0031]), comprising: a first substrate stage arranged to hold a first substrate (first stage with a first substrate of a dual stage or multistage system, [0046]); a second substrate stage arranged to hold a second substrate (second stage with a second substrate of a dual stage or multistage system, [0046]); a calibration stage (CS) arranged to support at least a monitoring device (device performing a measurement on a stage at a first location, [0046]), an imprint system ([0021], [0028]) comprising: a resin supply unit arranged to provide a resin (liquid droplet dispenser, [0033]) to at least a portion of the first substrate (substrate 12, first substrate on a first stage of a dual stage or multistage system, [0021], [0028], [0033], [0046]); and an imprint head (support for quartz template 16, [0028]) arranged to hold a patterning device (quartz template 16, [0028]), wherein the patterning device is arranged to form a pattern in the resin on the first substrate (quartz template 16 applied to UV curable resin 17, [0028], Fig. 1c).
Dikjsman teaches a device substantially as claimed. Dikjsman does not disclose a base board (BB) or how the stages are moved in a dual stage or multi stage system. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imprint apparatus of Dikjsman, to include the positioning system PW of Modderman in order to have a way to move the substrate stages so as to be able to perform the lithography as taught by [0046] of Dikjsman.
Dikjsman as modified by Modderman teaches a device substantially as claimed. Dikjsman as modified by Modderman does not teach wherein the CS is movable on the BB.
However, in the same field of endeavor of lithography, Mizuno teaches wherein the CS is movable on the BB (monitor device is on movable stage WST, impliedly moveable relative to a structure that constitutes a BB, [0043-44]; additionally, [0044] of Mizuno teaches embodiments with a detachable monitoring device).

Dikjsman as modified by Modderman and Mizuno does not teach a cleaning device supported by the calibration stage (CS) or wherein the monitoring device is arranged to monitor a contamination level of the imprint system; and wherein the cleaning device is arranged to clean the imprint system based on the contamination level.
However, in the same field of endeavor of imprint lithography ([0004]), Tel teaches a cleaning device (automatic cleaning mechanism, [0040]) and a monitoring device (contamination monitor, sensor SNS, and processing device PROC, [0031], Fig. 2) that is arranged to a contamination level of the imprint system ([0032]); wherein the cleaning device is arranged to clean the imprint system based on the contamination level (automatic cleaning mechanism cleans patterning device based on contamination level, [0040]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imprint apparatus of Dikjsman in view of Modderman and Mizuno, to include the contamination monitor and the automatic cleaning mechanism of Tel because because contamination can lead to deformation of the patterning device and positional inaccuracies during exposure as taught by [0005] of Tel and is applicable to any patterning assembly for an optical projection apparatus as taught by [0041] of Tel and the cleaning device remedies that contamination.

	Regarding claim 36, Dikjsman as modified teaches wherein the imprint head is arranged to move the patterning device to bring the patterning device into contact with the resin ([0021-22], [0028], Fig. 1c).
Regarding claim 37, Dikjsman as modified teaches wherein the imprint head is arranged to move the patterning device in a vertical direction (quartz template 16 applied vertically to UV curable resin 17, [0021-22], [0028], see vertical orientation in Fig. 1c).
Regarding claim 39, Dikjsman as modified teaches wherein the contamination level of the imprint system is determined by at least one of a contamination level of the imprint head, a contamination level of resin supply unit and a contamination level of the patterning device (contamination monitor, sensor SNS, and processing device PROC of Tel monitors a contamination level of the patterning device, [0031-32], Fig. 2).
Regarding claim 41, Dikjsman teaches a device substantially as claimed. Dikjsman does not disclose how the stages and wafers are moved in a dual stage or multi stage system. (Modification in view of Modderman and Mizuno restated for the purpose of illustrating the change to apply to claim 41.)
However, in the same field of endeavor of imprint lithography, Modderman teaches  a substrate unloader (load/unload robot, [0052]) configured to at least one of unload the first substrate from the first substrate stage and unload the second substrate from the second substrate stage during a substrate exchange operation (act of loading/unloading by load/unload robot, [0052]); and a control system (positioning system PW, [0053], Fig. 6) configured to 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imprint apparatus of Dikjsman to include the load/unload robot and positioning system PW of Modderman in order to have a way to move the substrate stages and wafers so as to be able to place the substrates and perform the lithography as taught by [0046] of Dikjsman. As modified, PW also controls WST of Mizuno with monitoring device.
Regarding claim 43, Dikjsman as modified regarding claim 41 teaches the control system is arranged to control the calibration stage (CS) to be aligned with the patterning device when the substrate exchange operation begins (at the beginning of the substrate exchange operation, a substrate is aligned with the patterning device because that was the alignment for the exposure).
Regarding claim 44, Dikjsman as modified regarding claim 41 above teaches a device substantially as claimed. Dikjsman does not disclose that the imprint apparatus is arranged to perform a cleaning operation by the cleaning device at the same time as the substrate exchange operation.
However, Modderman teaches a cleaning operation by the cleaning device ([0059]). Separately, Tel teaches a cleaning operation by the cleaning device (automatic cleaning mechanism, [0040])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the imprint apparatus of 
Regarding claim 46, Dikjsman as modified teaches a vertical movement pin arranged to at least one of move the first substrate from a supporting surface of the first substrate stage to above the supporting surface, and move the second substrate from a supporting surface of the second substrate stage to above the supporting surface (load/unload robot of Modderman, [0052]; vertical movement pin as recited is a structure the lifts a substrate from a substrate stage, the load/unload robot performs this function, as the substrate has to be lifted from the respective substrate stage to be unloaded).
Regarding claim 47, Dikjsman as modified teaches an alignment system (alignment apparatus, [0063]) configured to measure positions of multiple alignment marks (alignment marks provided on substrate 100, [0063]) on the first substrate.
Regarding claim 48, Dikjsman as modified teaches an alignment system comprising an alignment sensor (comparison of alignment marks by alignment apparatus constitutes inclusion of a sensor, [0063]). Dikjsman does not disclose multiple alignment sensors.
The difference between Dikjsman as modified and claim 48 constitutes the “mere duplication of parts [and therefore] has no patentable significance unless a new and unexpected result is produced.” See MPEP 2144.04(VI)(B).

Regarding claim 53, Dikjsman as modified substantially teaches the imprint apparatus as claimed. The modification regarding claim 34 does not teach wherein the control system is further configured to: schedule an offline cleaning operation to the imprint system in response to determining that the contamination level is equal to or above an offline cleaning threshold level, wherein the offline cleaning operation is a liquid-based cleaning operation performed by a liquid cleaner.
However, Tel teaches wherein the control system is further configured to: schedule an offline cleaning operation to the imprint system in response to determining that the contamination level is equal to or above an offline cleaning threshold level, wherein the offline cleaning operation is a liquid-based cleaning operation performed by a liquid cleaner ([0040] of Tel teaches generating a cleaning message for manual cleaning which is liquid based, Tel [0040]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the imprint apparatus of Dikjsman to include the control system teachings of Tel because [0040] of Tel teaches such controls for effective cleaning to address contamination.


Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dikjsman (US 2007/0145643) in view of Modderman (US 2006/0132733), Mizuno (US 2014/0218703) and Tel (US 2006/0227307) as applied to claim 34 above, and further in view of Kawakami (US 2010/0289190).
Regarding claim 40, Dikjsman teaches wherein the imprint system is arranged to provide a ultraviolet (UV) light to cure the resin ([0028]). Dikjsman does not disclose a monitoring device arranged to monitor a property of the UV light.
However, in the same field of endeavor of nanoimprint lithography, Kawakami teaches a monitoring device (light quantity sensor 108, [0068]) arranged to monitor a property of the UV light (strength of the UV light, [0068]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the imprint apparatus of Dikjsman in view of Modderman, Mizuno, and Tel to include the light quantity sensor 108 of Kawakami in order to determine if the UV light is delivering the proper dose to completely cure the resist as taught by [0063] of Kawakami.

Claims 42, 51-52, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dikjsman (US 2007/0145643) in view Modderman (US 2006/0132733), Mizuno (US 2014/0218703), and Tel (US 2006/0227307) as applied to claim 41 above, and further in view of Shibazaki (US 2010/0296068).
Regarding claim 42, Dikjsman in view of Modderman, Mizuno, and Tel teaches wherein the first substrate stage and the second substrate stage are arranged to hold respectively the first substrate and the second substrate before the substrate exchange operation ([0052-53] of Modderman).  Dikjsman in view of Modderman, Mizuno, and Tel teaches a device substantially as claimed. Dikjsman  in view of Modderman, Mizuno, and Tel does not teach a pre-exposure scrum sweep operation after the substrate exchange operation, wherein during the pre-exposure scrum sweep operation, the calibration stage moves away from alignment with the patterning device while the second substrate stage moves to alignment with the patterning device, wherein the first substrate stage and the second substrate stage are arranged to hold respectively the first substrate and the second substrate before the substrate exchange operation.
	However, in the same field of endeavor of lithography, Shibazaki teaches a control system arranged to start a pre-exposure scrum sweep operation after the substrate exchange operation, wherein during the pre-exposure scrum sweep operation, the calibration stage moves away from alignment with the patterning device while the second substrate stage moves to alignment with the patterning device, wherein the first substrate stage and the second substrate stage are arranged to hold respectively the first substrate and the second substrate before the substrate exchange operation ([0212-13]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system of Dikjsman in view of Modderman, Mizuno, and Tel to arrange to start a pre-exposure scrum sweep operation after the substrate exchange operation, wherein during the pre-exposure scrum 
Regarding claim 51, Dikjsman in view of Modderman, Mizuno, and Tel teaches an imprint apparatus substantially as claimed. Dikjsman in view of Modderman, Mizuno, and Tel does not teach wherein the cleaning device includes a vibration member.
However, in the same field of endeavor of lithography, Shibazaki teaches wherein the cleaning device includes a vibration member (piezoelectric element that can be vibrated with ultrasonic vibrating for cleaning, [0252]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automatic cleaning mechanism (Tel [0040]) of Dikjsman in view of Modderman, Mizuno, and Tel to also include the piezoelectric element of Shibazaki because [0252] of Shibazaki teaches that vibrating a piezoelectric element enhances the cleaning effect.
Regarding claim 52, Dikjsman in view of Modderman, Mizuno, Tel, and Shibazaki teaches wherein the cleaning device further includes a ultrasonic wave generator configured to vibrate the vibration member ([0252] of Shibazaki as modified).
Regarding claim 54, Dikjsman in view of Modderman, Mizuno, and Tel teaches wherein the control system is further configured to: schedule an online cleaning operation to the 
However, in the same field of endeavor of lithography, Shibazaki teaches wherein the cleaning device performs an ultrasonic cleaning operation (automatic cleaning mechanism includes a piezoelectric element that can be vibrated with ultrasonic vibrating for cleaning, [0252]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automatic cleaning mechanism (Tel [0040]) of Dikjsman in view of Modderman, Mizuno, and Tel to also include the piezoelectric element of Shibazaki because [0252] of Shibazaki teaches that vibrating a piezoelectric element enhances the cleaning effect.

Claim(s) 34, 36-37, 41-44, 46-49, and 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dikjsman (US 2007/0145643) in view of Modderman (US 2006/0132733), Mizuno (US 2014/0218703), and Shibazaki (US 2010/0296068.
	Regarding claim 34, Dikjsman discloses an imprint apparatus ([0031]), comprising: a first substrate stage arranged to hold a first substrate (first stage with a first substrate of a dual stage or multistage system, [0046]); a second substrate stage arranged to hold a second substrate (second stage with a second substrate of a dual stage or multistage system, [0046]); a 
Dikjsman teaches a device substantially as claimed. Dikjsman does not disclose a base board (BB) or how the stages are moved in a dual stage or multi stage system. 
However, in the same field of endeavor of imprint lithography, Modderman teaches a base board (BB) (Modderman [0053], structure shown in Fig. 6 supporting substrate tables WT1 and WT2), wherein each of the first substrate stage, and the second substrate stage is independently movable on the BB (Modderman [0053], Fig. 6; WT1 and WT2 move relative to that supporting structure; positioning system PW configured to control position of WT1 and WT2; therefore independent, [0053], Fig. 6), a substrate unloader (load/unload robot, [0052]) configured to at least one of unload the first substrate from the first substrate stage and unload the second substrate from the second substrate stage during a substrate exchange operation (act of loading/unloading by load/unload robot, [0052]); and a control system (positioning system PW, [0053], Fig. 6) configured to control positioning of at least the first substrate stage (WT1, [0053], Fig. 3) and the second substrate stage (WT2, [0053], Fig. 3).

Dikjsman as modified by Modderman teaches a device substantially as claimed. Dikjsman as modified by Modderman does not teach wherein the CS is movable on the BB.
However, in the same field of endeavor of lithography, Mizuno teaches wherein the CS is movable on the BB (monitor device is on movable stage WST, impliedly moveable relative to a structure that constitutes a BB, [0043-44]; additionally, [0044] of Mizuno teaches embodiments with a detachable monitoring device).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device performing a measurement on a stage at a first location of Dikjsman ([0046]) as modified by Modderman to further be moveable as taught by [0044] of Mizuno, in order to be able to monitor multiple locations as taught by [0044] of Mizuno.
Dikjsman as modified by Modderman and Mizuno does not teach a cleaning device supported by the calibration stage (CS) or wherein the monitoring device is arranged to monitor a contamination level of the imprint system; and wherein the cleaning device is arranged to clean the imprint system based on the contamination level.
	However, in the same field of endeavor of lithography, Shibazaki teaches a cleaning device (second drive system 5 vibrates second stage 2 with piezoelectric element, [0252]) and a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imprint apparatus of Dikjsman in view of Modderman and Mizuno, to include the piezoelectric element for cleaning and the detection system of Shibazaki because [0006] of Shibazaki teaches that foreign matter (contamination) causes measurement error which should be prevented to prevent production of defective devices.
	Regarding claim 36, Dikjsman teaches wherein the imprint head is arranged to move the patterning device to bring the patterning device into contact with the resin ([0021-22], [0028], Fig. 1c).
Regarding claim 37, Dikjsman teaches wherein the imprint head is arranged to move the patterning device in a vertical direction (quartz template 16 applied vertically to UV curable resin 17, [0021-22], [0028], see vertical orientation in Fig. 1c).
Regarding claim 41, Dikjsman teaches a device substantially as claimed. Dikjsman does not disclose how the stages and wafers are moved in a dual stage or multi stage system. (Modification in view of Modderman and Mizuno restated for the purpose of illustrating the change to apply to claim 41.)
However, in the same field of endeavor of imprint lithography, Modderman teaches  a substrate unloader (load/unload robot, [0052]) configured to at least one of unload the first substrate from the first substrate stage and unload the second substrate from the second 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imprint apparatus of Dikjsman to include the load/unload robot and positioning system PW of Modderman in order to have a way to move the substrate stages and wafers so as to be able to place the substrates and perform the lithography as taught by [0046] of Dikjsman. As modified, PW also controls WST of Mizuno with monitoring device.
Regarding claim 42, Dikjsman as modified regarding claim 41 teaches wherein the first substrate stage and the second substrate stage are arranged to hold respectively the first substrate and the second substrate before the substrate exchange operation ([0052-53] of Modderman).  Dikjsman as modified regarding claim 41 teaches a device substantially as claimed. The modification of Dikjsman regarding claim 41 does not teach a pre-exposure scrum sweep operation after the substrate exchange operation, wherein during the pre-exposure scrum sweep operation, the calibration stage moves away from alignment with the patterning device while the second substrate stage moves to alignment with the patterning device, wherein the first substrate stage and the second substrate stage are arranged to hold respectively the first substrate and the second substrate before the substrate exchange operation.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the control system of Dikjsman to arrange to start a pre-exposure scrum sweep operation after the substrate exchange operation, wherein during the pre-exposure scrum sweep operation, the calibration stage moves away from alignment with the patterning device while the second substrate stage moves to alignment with the patterning device because [0054] of Modderman teaches confining immersion liquid during substrate exchange to prevent leaks and Shibazaki teaches a scrum sweep operation to move immersion liquid where it is needed for exposure, which would be with the first substrate stage, as taught by [0213] of Shibazaki.
Regarding claim 43, Dikjsman as modified regarding claim 41 teaches the control system is arranged to control the calibration stage (CS) to be aligned with the patterning device when the substrate exchange operation begins (at the beginning of the substrate exchange operation, a substrate is aligned with the patterning device because that was the alignment for the exposure).

However, Modderman teaches a cleaning operation by the cleaning device ([0059]). Separately, Shibazaki teaches a cleaning operation by the cleaning device (automatic cleaning mechanism, [0040])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the imprint apparatus of Dikjsman to include the cleaning device of Modderman or Shibazaki to clean the imprint apparatus because [0059] of Modderman teaches the inclusion of a cleaning device and [0252] of Tel teaches the inclusion of a cleaning device. As modified, the imprint apparatus would be arranged to perform a cleaning operation by the cleaning device at the same time as the substrate exchange operation because the cleaning device would be capable of cleaning during the substrate exchange operation.
Regarding claim 46, Dikjsman as modified teaches a vertical movement pin arranged to at least one of move the first substrate from a supporting surface of the first substrate stage to above the supporting surface, and move the second substrate from a supporting surface of the second substrate stage to above the supporting surface (load/unload robot of Modderman, [0052]; vertical movement pin as recited is a structure the lifts a substrate from a substrate stage, the load/unload robot performs this function, as the substrate has to be lifted from the respective substrate stage to be unloaded).

Regarding claim 48, Dikjsman as modified teaches an alignment system comprising an alignment sensor (comparison of alignment marks by alignment apparatus constitutes inclusion of a sensor, [0063]). Dikjsman does not disclose multiple alignment sensors.
The difference between Dikjsman as modified and claim 48 constitutes the “mere duplication of parts [and therefore] has no patentable significance unless a new and unexpected result is produced.” See MPEP 2144.04(VI)(B).
Regarding claim 49, Dikjsman as modified teaches wherein: the CS, the first substrate stage, and the second substrate stage are movable in a common plane (if the entire structure is moved, they are movable in a common plane; Additionally, Fig. 6 of Modderman shows positioning system PW moving stages in a common plane, thus relative movement between CS, first substrate stage, and second substrate stage are in a common plane; Further, as modified by Mizuno, monitoring device is on its own independently moveable stage and acts as CS).
Regarding claim 51, Dikjsman as modified teaches wherein the cleaning device includes a vibration member ([0252] of Shibazaki teaches that cleaning utilizes a piezoelectric element that can be vibrated with ultrasonic vibrating for cleaning).
Regarding claim 52, Dikjsman as modified teaches wherein the cleaning device further includes a ultrasonic wave generator configured to vibrate the vibration member ([0252] of Shibazaki as modified).

40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dikjsman (US 2007/0145643) in view of Modderman (US 2006/0132733), Mizuno (US 2014/0218703), and Shibazaki (US 2010/0296068) as applied to claim 34 above, and further in view of Kawakami (US 2010/0289190).
Regarding claim 40, Dikjsman teaches wherein the imprint system is arranged to provide a ultraviolet (UV) light to cure the resin ([0028]). Dikjsman does not disclose a monitoring device arranged to monitor a property of the UV light.
However, in the same field of endeavor of nanoimprint lithography, Kawakami teaches a monitoring device (light quantity sensor 108, [0068]) arranged to monitor a property of the UV light (strength of the UV light, [0068]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imprint apparatus of Dikjsman in view of Modderman, Mizuno, and Shibazaki to include the light quantity sensor 108 of Kawakami in order to determine if the UV light is delivering the proper dose to completely cure the resist as taught by [0063] of Kawakami.

Claims 53-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dikjsman (US 2007/0145643) in view Modderman (US 2006/0132733), Mizuno (US 2014/0218703), and Shibazaki (US 2010/0296068) as applied to claim 34 above, and further in view of Tel (US 2006/0227307).
Regarding claim 53, Dikjsman as modified substantially teaches the imprint apparatus as claimed. Dikjsman as modified does not teach wherein the control system is further configured 
However, in the same field of endeavor of imprint lithography, Tel teaches wherein the control system is further configured to: schedule an offline cleaning operation to the imprint system in response to determining that the contamination level is equal to or above an offline cleaning threshold level, wherein the offline cleaning operation is a liquid-based cleaning operation performed by a liquid cleaner ([0040] of Tel teaches generating a cleaning message for manual cleaning which is liquid based, Tel [0040]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the imprint apparatus of Dikjsman to include the control system teachings of Tel because [0040] of Tel teaches such controls for effective cleaning to address contamination.
Regarding claim 54, Dikjsman as modified in in view of Modderman, Mizuno, Shibazaki, and Tel teaches wherein the control system is further configured to: schedule an online cleaning operation to the imprint system in response to determining that the contamination level is below the offline cleaning threshold level ([0040] of Tel teaches automatic cleaning when there is some degree of contamination, requiring some cleaning as distinct from a cleaning message and manual cleaning), wherein the cleaning device performs an ultrasonic cleaning operation ([0252] of Shibazaki teaches automatic cleaning mechanism includes a piezoelectric element that can be vibrated with ultrasonic vibrating for cleaning).
Response to Arguments
Applicant's arguments filed October 20, 2020 have been fully considered but they are not persuasive. 
Applicant does not address the teachings of Tel or Shibazaki in combination with the teachings of Dikjsman in view of Modderman and Mizuno. The arguments are accordingly unpersuasive for the reasons laid out above.
Applicant argues that Dikjsman, Modderman, Mizuno, Tel, Kawakami, and Shibazaki are totally silent about the features of new claims 51-54. This argument is not persuasive as the combination of these references, specifically teachings from Tel and Shibazaki do address the limitations of claims 51-54.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744           

/MARC C HOWELL/Primary Examiner, Art Unit 1774